DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. In response to the drawing objection, see Remarks Page 6, disclosing “the present invention shows a transformer”.  Examiner disagrees. Applicant has further failed to clearly describe the transformer reference character not mentioned in the description, nor claim drawing of Fig. 6. Therefore the objection stands. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transformer” must be shown or the feature(s) canceled from the claim(s).  The drawings further fail to disclose a reference number for the claimed transformer or reference number for the transformer in the Specification.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closet prior art fails to disclose nor would it be obvious to combine “a scale (1) that has a magnetization which varies along a direction of measurement (x) and which generates a correspondingly varying magnetic field (B), and at least one read head (2) that is penetrated by the varying magnetic field (B) in dependency on the relative position to the scale (1) in the direction of measurement (x) and which comprises the following: at least one ferromagnetic foil (6) which, due to the magnetoimpedance effect, exhibits a varying local electrical impedance, which depends on the magnetic field (B), along the direction of measurement (x); and at least one sensor unit (3) configured to produce two phase-shifted sensor signals” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 2-10 are also allowable due to dependency.
Regarding Claim 11, the closet prior art fails to disclose nor would it be obvious to combine “a method for measuring the relative position between a scale (1) and a read head (2) that is spaced apart from the scale (1); the method comprising: producing a magnetic field (B) that varies along a direction of measurement (x) by means of a scale (1) that exhibits a magnetization which varies along the direction of measurement (x); influencing the local electrical impedance of at least one foil (6) that is arranged in the sensor unit (3), wherein, due to the magnetoimpedance effect, the local electrical impedance is dependent on the local magnetic field and thus on the position of the scale (1) relative to the sensor unit (2), and thereby producing at least two phase-shifted measurement signals” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 12-14 are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868